Title: La Vauguyon to Vergennes, 15 May 1778
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Vergennes, Charles Gravier, Comte de


      
       
        Du 15. May 1778
       
      
      J’ai receu, Mr. le Comte, les depesches que vous m’avez fait l’honneur de m’addresser.
      La lettre de Mr. Franklin est arrivée, comme Je m’y attendois; mais j’ai engagé son Emissaire, ainsi que je vous en avois assuré, à suspendre la demarche qui lui étoit prescrite, sans lui faire connoitre mon motif. Je lui ai temoigné qu’il me paroissoit prudent, de sonder encore les dispositions de notre ami d’Amsterdam, et de lui demander des nouveaux Conseils avant de S’acquitter de la Commission des Membres du Congrès. Je l’ai bien prevenu qu’il devoit uniquement parler en son nom, et s’abstenir de prononcer le mien. Il a suivi mon avis, et à trouvé notre vertueux Republicain constamment penetré du meme desir, et de la meme esperance. Il venoit me rendre compte de son entretien avec lui au moment où votre derniere depesche m’est parvenuë. Je lui ai dit alors, que, comme je n’avois recu aucun ordre relatif à la demarche dont il étoit chargé, et que je m’en avois avis que par la communication qu’il m’en avoit donnée, je ne pouvois, ni la hater, ni la suspendre, ni la diriger; que j’avois lieu de croire que le Roi verroit avec Satisfaction le rapprochement des Etats unis et des Etats generaux; mais que je savois, qu’il desiroit essentiellement que rien ne troublat la tranquillité des Hollandois, et que ses dispositions à cet égard me paroissoient egalement conformes aux veritables interets de la France, et des deux Republiques.
      La lettre de Mr. Franklin a été remise hier matin. J’apprends par l’Emissaire du Congrès que notre ami d’Amsterdam a eu à cette occasion une Conversation très interessante avec le Conseiller Pensionnaire, qui lui a paru flatté de la Confiance que lui témoignoient les Chefs des Etats unis, et aussi favorablement disposé, qu’il pouvoit le desirer. Mr. de Bleiswyk n’a nullement été embarrassé du parti qu’il devoit prendre. Il a senti la necessité de faire part aux membres des Etats de Hollande du temoignage de prévenance du Congrès envers la Republique; mais pour ne pas donner à cette Communication un éclat nuisible à ses vuës, il a cru ne devoir dans ce moment rendre aucun compte à cet égard dans l’assemblée meme. Cette demarche auroit exigé une Resolution des Etats à l’effet de prendre la lettre ad referendum, et de la communiquer aux differentes villes et au Corps des Nobles, et cette resolution, quoique provisoire, auroit pu exciter les reclamations de la part de l’Ambassadeur d’Angleterre, à qui il paroit Sage, de n’en pas fournir encore le motif. Il s’est determiné à donner secrettement à chaque Membre des Copies de la lettre. Par ce moyen les differentes villes recevront l’information necessaire pour deliberer sur cet objet interessant, et lorsque le Conseiller pensionnaire jugera convenable de faire son rapport aux Etats assemblés, chaque deputé pourra avoir une connoissance légale du voeux formel de ceux qu’il represente. Notre Ami d’Amsterdam est enchanté de la tournure que prend cette affaire, et se flatte du plus utile Succès.
      (Le reste est en écrit:)
      
       P.S. J’ai l’honneur de vous envoyer ci joint la copie de la lettre de Mr. Franklin au Conseiller pensionnaire traduite de l’Anglois.
       Vous êtes vraisemblablement informé de la mort du Ld. Chattam, que nous venons d’apprendre.
       Suite un passage chiffré d’un Chiffre que nous n’avons pas.
      
     